Citation Nr: 0832881	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  00-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, diagnosed as adjustment disorder 
with mixed anxiety and depressed mood, secondary to service-
connected disabilities.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae and neurodermatitis, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to increased evaluations for 
bilateral pes planus and pseudofolliculitis barbae and 
neurodermatitis, and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of PTSD.

2.  There is no competent evidence of a nexus between any 
diagnosed psychiatric disorder and a service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  A psychiatric disorder, currently diagnosed as adjustment 
disorder with anxiety and depressed mood, is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claim for service connection for a 
psychiatric disorder (other than PTSD), VA failed to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
April 2005 rating decision in question.  The record, however, 
shows that any prejudice that failure caused was cured by the 
fact that VA notified the veteran in July 2004 and March 2006 
correspondence the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain, and how 
disability evaluations and effective dates are assigned.  The 
claim was readjudicated in a March 2007 supplemental 
statement of the case.

As to the claim for service connection for PTSD, July 2006 VA 
correspondence fully complied with the provisions of 38 
U.S.C.A. § 5103 prior to the March 2007 rating decision.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, private medical 
records, and, as warranted by law, affording a VA 
examination.  VA did not provide the veteran with an 
examination in connection with his claim for PTSD, as such 
was not needed to decide the merits of the claim.  
Specifically, the veteran had not brought forth evidence of a 
current disability.  38 U.S.C.A. § 5103A(d) (examination not 
required when current disability or persistent symptoms of 
disability is not shown); 38 C.F.R. § 3.159.

The Board notes that part of the basis for remanding other 
claims is to obtain Social Security Administration disability 
records.  The veteran has never contended that he is in 
receipt of disability benefits based upon a psychiatric 
disorder, and the letter from the Social Security 
Administration showing that benefits had been awarded also 
does not show that the benefits were granted based upon any 
psychiatric disorder.  Thus, the Board finds that these 
records would not be relevant to the claims for service 
connection for PTSD and a psychiatric disorder.

At the June 2008 hearing before the undersigned, the veteran 
stated he had received psychiatric treatment from a private 
facility prior to going to VA for treatment.  He was given 60 
days to submit those records, and he did not submit them.  
The Board will not remand to obtain those records, as the 
veteran had indicated he would obtain them, and they are not 
records held by a federal government agency.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At a June 2008 hearing before the undersigned the appellant 
testified that he witnessed a fellow Marine drown while 
stationed in Japan, and that event led to his development of 
post traumatic stress disorder.  The veteran stated that the 
victim had told the veteran that he could not swim, but they 
still went into water which quickly rose over their heads.  
The veteran testified that he tried to save his fellow 
Marine, but the victim took him under forcing the appellant 
to push himself away in order to avoid drowning as well.  The 
appellant stated that he was too exhausted to go after the 
Marine and that he was worried he would also drown.  The 
veteran described feeling guilty about surviving the 
incident.  

The veteran admitted he was not being treated for PTSD.  He 
stated he had previously been in VA group therapy, but had 
stopped attending.  He testified that a nurse at a private 
facility had told him that he has survivor's guilt or 
something to that effect.

The veteran stated he had not been diagnosed with major 
depressive disorder and noted that he had not been diagnosed 
with any psychiatric disorder.  He stated he felt that he had 
a psychiatric disorder due to the service-connected bilateral 
pes planus and skin disability.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

I.  PTSD

Following the review of the evidence of record, the Board 
finds that service connection for PTSD must be denied.  There 
is no competent evidence of a diagnosis of PTSD in the 
treatment records, and the veteran admits that he has not 
been diagnosed with PTSD.  A valid claim requires proof of a 
present disability, which has not been shown in this case.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the appellant has asserted that he has PTSD due to 
service he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The claim must be denied.

II.  Psychiatric disorder other than PTSD

The RO has considered the veteran's claim of entitlement to 
service connection for a psychiatric disorder, other than 
post traumatic stress disorder, on a direct basis and 
secondary to service-connected disabilities.  The veteran has 
never claimed he developed a psychiatric disorder, other than 
PTSD, directly due to service.  The veteran was clear in his 
October 2002 claim of entitlement to service connection for a 
psychiatric disorder, and at his June 2008 hearing, that he 
was claiming entitlement to service connection for a 
psychiatric disorder (other than PTSD) due to his service-
connected disabilities.  See October 2002 VA Form 21-4138, 
Statement in Support of Claim, and Transcript of June 2008 
hearing at pages 12-13.  Hence, the Board will limit its 
discussion to secondary service connection.

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the veteran's 
claim.  The veteran has been diagnosed with adjustment 
disorder and depression, but no competent professional has 
attributed such diagnosis to either or both of the veteran's 
service-connected disabilities.  In a November 2001 VA 
treatment record, the veteran reported he had trouble 
sleeping since a postservice fall in 1995, when he injured 
his left leg and not a service-connected disability.  An 
October 2004 VA examination report shows that the examiner 
did not believe the veteran's mental stress "ha[d] anything 
to do with" the service-connected bilateral pes planus.  The 
only opinion attributing the psychiatric disorder to the 
service-connected disabilities is the veteran's, and he is 
not competent to provide a nexus opinion in this type of 
circumstance.  Espiritu.  

Without competent evidence of a nexus between a psychiatric 
disorder and a service-connected disability, service 
connection is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder, 
diagnosed as an adjustment disorder with mixed anxiety and 
depressed mood, as secondary to service-connected disability 
or disabilities is denied.


REMAND

At the June 2008 Board hearing, the veteran testified he had 
been granted disability benefits by the Social Security 
Administration based upon his service-connected bilateral pes 
planus.  A May 2006 letter from the Social Security 
Administration confirms that disability benefits were 
granted, in part, due to bilateral pes planus.  While the 
claims file contains that decision letter, it does not 
contain the medical records used by the Social Security 
Administration in awarding disability benefits.  Those 
records are relevant to the issue involving bilateral pes 
planus, and thus they must be obtained, if available.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, at the June 2008 hearing, the veteran requested that he 
be provided a new examination for pseudofolliculitis barbae 
and neurodermatitis.  Recent VA treatment records shows the 
veteran has been diagnosed with eczema, which is not a 
service-connected disability.  The Board finds that a new 
examination is necessary to determine the current level of 
severity of the service-connected disability, and to 
distinguish the symptomatology associated with the service-
connected skin disability from that which is not.

The claim for entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is deferred, as it is inextricably intertwined with 
the claims for increase.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain a 
copy of the records upon which the Social 
Security Administration granted 
disability benefits.  If the RO cannot 
locate such records, it must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

2.  The RO should schedule the veteran 
for a VA skin examination to determine 
the current level of severity of his 
pseudofolliculitis barbae and 
neurodermatitis in accordance with the 
latest pertinent AMIE worksheet for 
rating skin disorders.  The examiner must 
specifically identify the percentage of 
the veteran's entire body affected by 
pseudofolliculitis barbae and 
neurodermatitis, and the percentage of 
any exposed area affected.  The examiner 
must differentiate the pathology caused 
by the service-connected 
pseudofolliculitis barbae and 
neurodermatitis from that caused by all 
other skin disorders.  The claims file 
and a copy of this remand must be made 
available to the examiner for review 
before the examination.  A complete 
rationale for any opinions expressed must 
be provided.

3.  If upon review of the Social Security 
Administration records, or any additional 
records submitted by the appellant, the 
RO finds a basis for a new examination of 
the veteran's bilateral pes planus, it 
should schedule such a study.  All 
appropriate development must be 
undertaken.

4.  The RO should review all medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all ordered examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for a 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

6.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


